Motion to dismiss the appeal granted to the extent of dismissing, without costs, the appeal from so much of the order of the Appellate Division as vacated the statutory stay, upon the ground that that part of the order does not finally determine the proceeding within the meaning of the Constitution. Motion to dismiss the appeal denied insofar as it seeks dismissal of the appeal from that portion of the order of the Appellate Division which amended the prior order of the Appellate Division and thus finally determined the article 78 proceeding (CPLR 5601, subd [a], par [ii]).